10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 31 Filed 10/02/18 Page 1 of1

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,

vs.

JASON GOODMAN

PLAINTIFF’S CHANGE OF ADDRESS
Defendant

 

 

 

NOTICE
The address of the Plaintiff has been changed to:

D. GEORGE SWEIGERT, C/O
P.O. BOX 152

MESA, AZ 85211

2e

Respectfully dated this day September, 2018,

Pa LPT:

D. GEORGE SWEIGERT

CHANGE OF ADDRESS

 
